DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9, 10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyengar et al, US Patent Application Publication 2012/0097330 A1.
	Iyengar et al teaches:
Regarding claims 1 and 9, a lid assembly for use in an deposition chamber, the lid assembly comprising: a multi-channel showerhead 107 having a plurality of first gas channels 255 (604 and 210) and a plurality of second gas channels 204, 661 that are fluidly isolated from each of the first gas channels 255; a dielectric skirt 129 surrounding the multi-channel showerhead; and a flow guide 606 coupled to each opposing side of the multi-channel showerhead, each of the flow guides being fluidly coupled to the plurality of 
The Examiner notes that:
ALD is a well-known deposition process and the apparatus of Iyengar et al is capable of functioning as an ALD apparatus.
It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Iyengar et al teaches all of the claimed structure and the recitation with respect to the manner in which a claimed apparatus is intended to be employed (ALD apparatus) does not differentiate the claimed apparatus from a prior art apparatus.
Regarding claims 2 and 12, the multi-channel showerhead includes a first plate 148 and a second plate 150.  
Regarding claims 3 and 14, each of the plurality of first gas channels 604 are formed through the first plate 148.  

Regarding claims 5 and 16, each of the plurality of second gas channels 661 are formed in the second plate 150.  
Regarding claims 6 and 13, at least a portion of the plurality of second gas channels 661 is bounded by the first plate 150. 
Regarding claims 7 and 10, each of the flow guides 606 includes a manifold 208. 
Claims 1, 7, 8, 9-11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kopacz et al, US Patent 6,161,500.
Kopacz et al teaches:
A lid assembly 133 for use in a deposition chamber, the lid assembly comprising: a multi-channel showerhead 70; a dielectric skirt 124 surrounding the multi-channel showerhead 70; and a flow guide 108 coupled to each opposing side of the multi-channel showerhead, each of the flow guides including a manifold 84 having a slot (hole formed at junction of channel 84 and distribution fingers 82) formed therein, wherein the multi-channel showerhead 70 includes a plurality of first gas channels 98 and a plurality of second gas channels 102 that are fluidly isolated from each of the first gas channels 98, and each of the manifolds 84 are fluidly coupled to the plurality of second gas channels 102 via distribution fingers 82, wherein the flow guides are operable to flow 
The Examiner notes that:
a.	ALD is a well-known deposition process and the apparatus of Kopacz et al is capable of functioning as an ALD apparatus.
b.	It has been held that: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danley, 120 USPQ 528, 531, (CCPQ 1959); “Apparatus claims cover what a device is, not what a device does” (Emphasis in original) Hewlett-Packard Co. V. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990); and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus “if the prior art apparatus teaches all the structural limitations of the claim Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Also see MPEP 2114. Kopacz et al teaches all of the claimed structure and the recitation with respect to the manner in which a claimed apparatus is intended to be employed (ALD apparatus) does not differentiate the claimed apparatus from a prior art apparatus.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kopacz et al, US Patent 6,161,500, in view of Iyengar et al, US Patent Application Publication 2012/0097330 A1.
Kopacz et al was discussed above.
Kopacz et al differs from the present invention in that Kopacz et al does not teach that the showerhead body section 78 is constructed using a 2 plate construction process.
Iyengar et al was discussed above and teaches a 2 plate construction process.
KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to make the shower body section of Kopacz et al using a two plate construction process as taught by Iyengar et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))  Claims 7, 8, 10, 11, and 17-20 could be rejected under 103 over Iyengar et al, US Patent Application Publication 2012/0097330 A1, in view of Kopacz et al, US Patent 6,161,500. Drage, US Patent 4,590,042 also teaches the use of slots to distribute gases and multiple plate construction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716